...'"


                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                     NO. 5:18-CR-00230-BO


        UNITED STATES OF AMERICA

                        v.

        ARCHIE ANTWON BRIDGES


                                      ORDER OF FORFEITURE

              WHEREAS, pursuant to the entry of a plea of guilty by the defendant, on

        September 18, 2018, to violations of 21 U.S.C. § 841(a)(l) and, 18 U.S.C. §§ 922(g)(l)

        and 924(a)(2), and further evidence of record and as presented by the Government,

        the Court finds that the following personal property is hereby forfeitable pursuant to

        18 U.S.C. § 924(d)(l), to wit:

                    •   Glock, Model 24, 9 mm pistol, serial number EMN070,

                    •   Sig Sauer, Model P229 Elite, 40 caliber pistol, serial number AJU28167,

                        and

                    •   Any and all related ammunition;

              AND WHEREAS, by virtue of said finding, the United States is now entitled

        to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

              It is hereby ORDERED, ADJUDGED and DECREED:

               1.       That based upon the Guilty Plea as to the defendant, the United States

        is hereby authorized to seize the above-stated personal property, and it is hereby

                                                    1
forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at

sentencing.

      2.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).



                       3 day of _ January
      SO ORDERED. : This_         _ _ _ _, 2018.
                                              9




                                        ~~¥'
                                       TERRENCE W. BOYLE
                                       Chief United States District Juage




                                          2
